Title: Thomas Jefferson to John Armstrong, 6 March 1809
From: Jefferson, Thomas
To: Armstrong, John


          
Dear Sir  Washington Mar. 6. 09.
           This will be handed you by mr Coles, the bearer of public dispatches, by an Aviso. he has lived with me as Secretary, is my wealthy neighbor at Monticello, & worthy of all confidence. his intimate knolege of our situation has induced us to send him, because he will be a full supplement as to all those things which cannot be detailed in
writing. he can possess you of our present situation much more intimately than you can understand it from letters.   the belligerent edicts rendered our embargo necessary to call home our ships, our seamen, & property. we expected some effect too from the coercion of interest. some it has had; but much less on account of evasions & domestic
opposition to it. after 15. months continuance it is now discontinued, because, losing 50 millions of D. of exports annually by it, it costs more than war, which might be carried on for a third of that, besides what might be got by reprisal. war therefore must follow if the edicts are not repealed before the meeting of Congress in May. you have thought it advisable sooner to take possession of adjacent territories. but we know that they are ours the first moment that any war is forced upon us for other causes, that we are
at hand to anticipate their possession, if attempted by any other power, and, in the meantime, we are lengthening the term of our prosperity, liberating our revenues, & increasing our
power.   I suppose Napoleon will get possession of Spain: but her colonies will deliver themselves to any member of the Bourbon family. perhaps Mexico will chuse it’s sovereign within itself. he will find them much more difficult to subdue than Austria or Prussia; because an enemy (even in peace an enemy) possesses the element over which he is to pass to get at them; & a more powerful enemy (climate) will soon mow down his armies after arrival.
this will be, without any doubt, the most difficult enterprise the emperor has ever undertaken. he may subdue the small colonies; he never can the old & strong: & the former will break
off
from him the first war he has again with a naval power.
           I thank you for having procured for me the Dynamometer which I have safely recieved, as well as the plough. mr Coles will reimburse you what you were so kind as to advance for me on that account. The letters which will be written you by the new Secretary of State (mr Smith)) say to you what is meant to be official. for altho’ I too have written on politics, it is merely as a private individual, which I am now happily become. within two or three days I retire
from scenes of difficulty, anxiety & of contending passions to the elysium of domestic affections & the irresponsible direction of my own affairs. safe in port myself, I shall look
anxiously
at my friends still buffeting the storm, and wish you all safe in port also. with my prayers for your happiness & prosperity, Accept the assurances of my sincere friendship & great respect.
          
            Th:
            Jefferson
        